                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

JAMONTE ALLGOOD,
                                                                         ORDER
                             Plaintiff,
                                                                       17-cv-812-bbc
              v.

CO SGT. HERT, CO WEYCKER,
CO PEOTTER, LT. CUSHING, CO DENIAL,
and OFFICER YANG,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
       Pro se plaintiff Jamonte Allgood is proceeding on claims under the Eighth

Amendment that defendants CO Sgt. Hert, CO Weycker, CO Peotter and CO Yang used

excessive force against him and that defendants CO Denial and Lt. Cushing failed to

intervene to prevent the excessive force. The case is scheduled for trial on June 17, 2019.

Now before the court are two motions filed by plaintiff.

       First, plaintiff filed a motion requesting that he be provided a pen so that he can draft

legal documents. Dkt. #82. I will deny this motion. Plaintiff does not say why he was

denied a pen, but I assume that he was denied a pen for security or safety reasons. Without

more information, I will not order that plaintiff be provided a pen. Moreover, since filing

his motion, plaintiff has managed to file numerous legal documents both in pen and in what

appears to be crayon. Therefore, he has not shown that he needs a pen to litigate this case.

       Second, plaintiff has filed a motion for writ of habeas corpus ad testificandum for his

appearance at trial on June 17. Dkt. #83. I will grant this motion and will direct the clerk


                                               1
of court to issue a writ for plaintiff’s attendance at trial.




                                            ORDER

       IT IS ORDERED that

       1. Plaintiff Jamonte Allgood’s motion for a pen, dkt. #82, is DENIED.

       2. Plaintiff’s motion for a writ of habeas corpus ad testificandum, dkt. #83, is

GRANTED. The clerk of court is directed to issue a writ of habeas corpus ad testificandum

of plaintiff Jamonte Allgood at trial beginning on June 17, 2019. Plaintiff should arrive at

the courthouse no later than 8:00 a.m.




       Entered this 4th day of April, 2019.

                                             BY THE COURT:
                                             /s/
                                             ________________________
                                             BARBARA B. CRABB
                                             District Judge




                                                2
